Citation Nr: 1453869	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for residuals of an upper back injury to include levoscoliosis. 

2.  Entitlement to an increased rating, greater than 10 percent for dysesthesias of the left 4th and 5th fingers.

3.  Entitlement to compensable rating prior to October 14, 2011 for residuals of right wrist bone chip, and a rating of greater than 10 percent thereafter.

4. Entitlement to service connection for bilateral shoulder disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1977 to June 1982, and from October 1986 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection increased ratings for the issues indicated above.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

Since the most recent adjudication of the claims by the RO with the issuance of a supplemental statement of the case in August 2013, the Veteran has submitted additional evidence into the record.  As such evidence was accompanied by a waiver of initial Agency of Original Jurisdiction consideration, the Board may properly proceed with its decision.

In August 2011 the Veteran submitted a VA Form-9 regarding a claim of service connection for tinnitus.  Because the submission was received more than 60 days after the issuance of a statement of the case on the matter, the appeal was not perfected to the Board - a fact which the Veteran's representative recognized and accepted in a May 2012 letter to VA.  Nonetheless, in a November 2013 informal hearing presentation, the Veteran's representative asserted that "[a]fter close review of the veteran's case file the issue of service connection for tinnitus is still on appeal."

The Board has conducted just such a close review, but finds that the matter of entitlement to service connection is not currently on appeal.  Accordingly the Board interprets the November 2013 assertion as a claim to reopen service connection for tinnitus.  Thus, the issue of whether new and material evidence has been received to reopen service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the entire rating period, residuals of an upper back injury to include levoscoliosis have been productive of forward flexion functionally limited to 15 degrees of motion, but not ankylosis of the cervical spine.

2.  Throughout the entire rating period, dysesthesias of the left 4th and 5th fingers has been productive only of mild symptoms.

3.  Throughout the entire rating period, residuals of a right wrist bone chip were productive of painful motion.

4.  The Veteran experienced right and left shoulder symptoms during service.

5.  The Veteran's symptoms of the current bilateral degenerative osteoarthritis of the acromioclavicular joints were not chronic in service, nor have they been continuous since separation from service, and a shoulder disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for residuals of an upper back injury to include levoscoliosis have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5237 (2014).

2.  The criteria for a rating in excess of 10 percent for dysesthesias of the left 4th and 5th fingers have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124a, Diagnostic Code 8616 (2014).  

3.  The criteria for a 10 percent rating, but no higher, for residuals of right wrist bone chip have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5215 (2014).

4.  A bilateral shoulder disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for an upper back injury with levoscoliosis, dysesthesias, and a right wrist bone chip.  Appeals of these initial ratings are not before the Board; rather the Veteran seeks increased ratings.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In all of the foregoing matters, the Board has considered applying alternate Diagnostic Codes to evaluate the Veteran's service-connected disabilities at issue.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  


Increased Rating for Residuals of an Upper Back Injury to Include Levoscoliosis

Residuals of the Veteran's upper back injury, to include levoscoliosis, are rated as 10 percent disabling, effective November 1, 1996, under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5237.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The appellant's specific upper back disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5237 for impairment of the spine. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014); see 38 C.F.R. § 4.124 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's upper back disability has more nearly approximated the criteria for a 20 percent rating, but not higher, throughout the period on appeal.  Specifically, at its worst, the Veteran's cervical spine has been limited to 20 degrees of forward flexion.

On VA examination in September 2009, the Veteran had pain with motion, and severe tenderness of the cervical and thoracic spine, but no spasms, atrophy, guarding, weakness, or additional pain or limitation of motion on repetitive use.  The upper spine was not ankylosed and the Veteran had flexion and extension of the cervical spine to 40 degrees.

During a March 2011 VA examination, posture and gait were normal, there was no ankylosis of the cervical spine, and the only objective abnormality of the cervical sacrospinalis was pain on motion.  The Veteran had flexion to 20 degrees and extension to 12 degrees, and although pain was present on motion, there was no additional limitation of motion following repetitive use.  The examiner noted that the Veteran demonstrated an "[e]xtreem lack of effort for range of motion," and had "much better range of motion getting dressed and undressed for [the] exam than he exhibited during the exam."  The examiner went on to state that the Veteran's reports of pain were inconsistent with objective findings.  Radiographic imaging of the thoracic spine showed minimal levoscoliosis and minimal spondylosis, while the cervical spine had slight dextroscoliosis and minimal spondylosis.

Following a complete neurologic examination in October 2011, it was determined that there was no electrodiagnostic evidence of cervical radiculopathy.  The examiner went on to state that there is "no radiculopathy/neuropathy caused by [the Veteran's] cervical/thoracic spine on the left; the left side being the only side on which any abnormal neurologic findings were made.

The Veteran underwent a private evaluation in September 2013 at which time he indicated that cervical and thoracic spine pain had worsened.  He described his spine as "aching, burning, and stiff and sore" in the cervical region, while being "burning and stabbing, stiff and sore" in the thoracic region.  The upper back had tenderness to digital palpation and muscle tension on both sides of the spine.  There were muscle spasms present bilaterally, and subluxations were noted at the C5 and T3 levels.  Motion was "reduced in all ranges," and the Veteran endorsed pain on flexion and extension.  The examining chiropractor opined that the Veteran was unable to carry greater than ten pounds with his left arm, and was in chronic pain in the cervical and upper thoracic portions of his spine.

While the foregoing evidence shows that a 20 percent rating is warranted based on limitation of motion of the spine, a rating of 30 percent is not for application as forward flexion of the cervical spine has been greater than 15 degrees, and the cervical spine is not ankylosed.  In arriving at the foregoing, the Board has fully considered the functional impact of such factors as weakness, fatigability, incoordination, and pain on movement, but notes that even when such limitation are taken in to account, the Veteran's upper back disability symptoms still do not meet the criteria for a rating of greater than 20 percent.

With regard to the assignment of any additional ratings on the basis of associated neurologic symptoms, other than dysesthesias of the left 4th and 5th fingers, no neurologic symptoms have been linked to the Veteran's service-connected upper back disability, see 38 C.F.R. §§ 4.120, 4.123, 4.124, and the Board further notes that dysesthesias is already service-connected and separately rated.

Accordingly, the Board concludes that the Veteran's upper back injury, to include levoscoliosis has been 20 percent disabling, but no greater, throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for Dysesthesias of the Left 4th and 5th Fingers

The Veteran's dysesthesias of the left 4th and 5th fingers is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8616 (2014), effective November 1, 1996.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123, 4.124a, (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

DC 8516 provides ratings for the ulnar nerve, where mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Although ratings of 50 percent and 60 percent may be assigned for complete paralysis of the ulnar nerve, such ratings are not for consideration in this case as 38 C.F.R. § 4.123 precludes assignment of such a rating.  Id.  With regard to major and minor sides, there is some inconsistency in the record regarding which is the Veteran's dominant side.  In numerous reports the Veteran indicates that he is ambidextrous, yet the record also reflects that he is left-handed.  For the sake of the immediate claim on appeal, the Board will treat the Veteran's left side as his dominant side, as this is disposition most favorable to the Veteran.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

After reviewing the entire claims file, the Board finds that the Veteran's dysesthesias of the left 4th and 5th fingers has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, left hand dysesthesias has been productive of only mild symptoms, not reaching a level which may be considered moderate.

On sensory examination during a VA examination in September 2009, the upper left extremity was normal except for vibration and light touch - which were decreased - in the fourth and fifth digits.  The Veteran reported that pain between the shoulders radiated to the fingers.  Pain was constant, sharp, and shooting.  The Veteran stated that standing up to make his lunch, buttering bread, or doing the dishes can cause a flare-up of the pain.  Functional limitations during flare-ups included difficulty using a push-mower due to a loss of strength in the left hand bottom two fingers.

During an October 2011 VA examination, the Veteran endorsed mild, constant and intermittent pain in the upper left extremity with moderate paresthesias/dyesthesias and numbness.  Strength in the effected fingers was full, and there was no atrophy.  Based on the Veteran's endorsements, the examiner concluded that the only functional impact related to service-connected dysesthesis was that "keyboard use [is] somewhat awkward," though the examiner noted that the Veteran indicated that he is ambidextrous. 

Finally, on sensory examination in March 2011, the upper left extremity was normal with regard to vibration, position sense, pain, pinprick, and light touch.  Dysesthesias were absent, and motor examination revealed full resistance to active motion of the fingers.

The Board reiterates that specific definitions for "mild," "moderate," and "severe" are not provided by the rating criteria.  However, given the minor level of symptomatology endorsed by the Veteran, the Board cannot conclude that the Veteran's dysesthesias of the left 4th and 5th fingers has been moderate at any time during the period on appeal, and thus a rating of greater than 10 percent cannot be granted.  Accordingly, the Board concludes that the Veteran's dysesthesias of the left 4th and 5th fingers has been not more than 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Ratings for a Right Wrist Bone Chip

Residuals of the Veteran's right wrist bone chip disability are rated under 38 C.F.R. § 4.71a, DC 5215.  The Veteran's wrist has been rated as noncompensably disabling effective November 1, 1996, and 10 percent disabling effective October 14, 2011.  Under DC 5215, limitation of palmar flexion in line with the forearm is rated 10 percent disabling, and limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The Board has also considered application of DC 5214 which provides that favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's service-connected right wrist disability has been 10 percent disabling, but no greater, throughout the periods on appeal.  Specifically, when considering the level of symptomatology on flare-up and due to such factors as weakness, fatigability, incoordination, the Board finds that the Veteran's right wrist has been productive of painful - if noncompensable - limitation of motion.

On VA examination in September 2009, the Veteran had no deformity, giving way, instability, incoordination, decreased speed of joint motion, effusion, locking, or inflammation.  The Veteran did have pain, stiffness, and weakness, as well as popping and soreness.  Flare-ups occurred once a month and lasted for two days at a time.  The Veteran reported that flare-ups slow his ability to type and that his job in a correctional facility requires him to "type a lot of records and it slows you down and it just; most times working with a prisoner you can just go ahead and do it . . . but it will be sore."  The joint was not ankylosed, and the Veteran had dorsiflexion to 70 degrees, with palmar flexion to 80 degrees, and no pain or additional limitation of motion on repetitive use.  Imaging revealed no evidence of fracture, dislocation, acute bony abnormality, significant joint space narrowing, or bony erosive changes.

In October 2010, during a VA examination, the Veteran endorsed continuing pain and intermittent gout in the right wrist.  He also had frequent flare-ups with overuse following which pain spikes to a level of seven out of 10.  On range of motion testing, palmer flexion was to 75 degrees with pain at 60 degrees, and dorsiflexion was to 70 degrees with pain at 50 degrees.  In performing range of motion, the Veteran reported that the harder he tries to move his right wrist, the worse his pain becomes.  The Veteran had no additional limitation of motion following repetitive use testing.  Radiographic imaging of the wrist was negative for fracture, dislocation, arthritic change, or other bony abnormality.

The Veteran is competent to report on symptoms which are capable of lay observation such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), and thus his September 2009 report of pain on motion is competent.  While the Board recognizes that the examiner reported that the Veteran did not have painful motion on repetitive use, the Board nonetheless finds that the Veteran's endorsement of pain on motion warrants that grant of a minimum compensable rating.  See 38 C.F.R. § 4.59.  See also, Burton, 25 Vet. App. 1; DeLuca, 8 Vet. App. 202.

While a 10 percent rating is thus warranted throughout the periods on appeal, a rating of greater than 10 percent cannot granted.  Specifically, even when considering the Veteran's functional level of disability due to factors such as weakness, fatigability and incoordination, the Veteran still has maintained essentially full function and motion of the right wrist.  

Accordingly, the Board concludes that residuals of a right wrist bone chip have been 10 percent disabling, but not greater, throughout the rating periods on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has considered whether referral for extraschedular ratings are warranted for service-connected upper back, left hand, and right wrist disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatologies.  The criteria rate the spine and wrist on the basis of limitation of functional motion, taking in to account the level of disability on flare-up and as due to factors such as pain, while the Veteran's left fingers are rated based on the degree of symptomatology; thus, the demonstrated manifestations - namely limitation of motion of the upper back, mild sensory defects in the left hand 4th and 5th fingers, and pain on motion of the right wrist - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the disabilities at issue that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has fully considered the combined impact of Veteran's service-connected disabilities - all of which have been rated above - in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Service Connection for a Shoulder Disorder

The Veteran is seeking service connection for bilateral shoulder disorders which he believes are related to service, to include having fallen into a foxhole while stationed in Japan.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore to the extent that the Veteran is claiming service connection for an arthritic degenerative process in the shoulders, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran had two periods of service, and during the first service treatment records are completely silent for any complaints or treatment referable to the shoulders, including on separation.

During his second period of active duty, the Veteran was treated in October 1992 for a right shoulder injury which he reported occurred while serving in the Kansas City Finance Center, and in January 1995 he reported having fallen into a foxhole in October 1994.  

In the January 1995 report of treatment, the Veteran indicated that he had not fallen onto either shoulder in 1994, but was concerned that he may have twisted his neck, leading to left scapular pain.  The shoulder had normal range of motion, though the left scapula was tender to palpation.  The assessment was myofascial pain syndrome.  On follow up in July 1995, the Veteran reported continuing periscapular pain, and the assessment was scapular thoracic pain, secondary to posture.

On report of medical history at separation in August 1996, the Veteran endorsed histories of "broken bones," but affirmatively denied any history or symptoms of "arthritis, rheumatism, or bursitis," as well as "bone, joint, or other deformity," and on retirement examination in April 1996, the upper extremities were normal.

Following separation from service, the Veteran has reported ongoing shoulder symptoms in statements to VA.  However, on private treatment in February 2004 he indicated that he had fallen "about 5 weeks ago and hanged up his right shoulder.  He slipped just outside the back door of his place of work.  He toughed it out for a week or so and then developed some discontinuing comfort."  Other than his recent fall, Veteran reported "no previous shoulder problems," and the impression was of a soft tissue injury around the shoulder.

On VA examination in October 2010, the Veteran reported having fallen into a foxhole in 1994, while in Okinawa, Japan.  He reported continuous left shoulder pain since that time, which increases with use of the left arm.  The Veteran stated that he injured his right shoulder while serving at the Kansas City Finance Center when he fell on the shoulder, but the examiner reported that the Veteran endorsed that he "also fell on it while he was in the Army previously."  Physical examination of the shoulders, including radiographic imaging, revealed bilateral degenerative osteoarthritis of the acromioclavicular joints.  The examiner was reportedly unable to conclude if the Veteran's current shoulder disorders were related to reported in-service shoulder injuries.

In January 2011 a VA examiner considered the Veteran's in-service complaints of shoulder pain, his February 2004 post-service report of a fall, and the October 2010 radiographic imaging evidence before noting that "degenerative osteoarthritis is something that can be due to simple aging," and concluding that he was unable to determine whether the Veteran's current degenerative osteoarthritis of the acromioclavicular joints were the "cause of his current condition" without resorting to mere speculation.

The Board notes that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation,"  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), and "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant."  Rather, a new examination is required only when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  Id. at 389.

Here the Board is particularly struck by the level of detail within the October 2010 VA examination report, clearly demonstrating that the examiner had fully and completely considered - in detail - the entire record before concluding that an opinion with regard to etiology could not be reached without resort to speculation.  The Court in Jones held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

The Board notes that the Veteran's service treatment records are voluminous, and the examiner's assessment of all records was entirely complete.  Accordingly, additional examination would do little to further illuminate the question of etiology of the Veteran's bilateral shoulder disorders, and in particular whether such disorders are related to service.

In an October 2013 letter, a private physician indicated that she had reviewed x-ray reports and "other records from the VA" provided by the Veteran, and had concluded that "it is at least as likely as not that that his current conditions are linked to his military service."

As an initial matter, the Veteran is competent to report symptoms - such as pain - which are capable of lay observation.  Layno, 6 Vet. App. 465.  However, drawing a link between in-service symptoms and post-service onset of degenerative osteoarthritis of the acromioclavicular joints more than a decade later, is well beyond the scope of lay-competence.  Accordingly, the Veteran's assertions to that end are of no probative value is establishing service connection.

The Board has considered the October 2013 assertion by a physician that "it is at least as likely as not that that his current conditions are linked to his military service."  While the physician indicated that she reviewed radiographic evidence and "other records" from VA sources, her bare assertion is entirely without underlying rational, leaving the Board to find it of minimal probative value.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

In total, the Board is left without little competent, probative evidence that the currently diagnosed arthritic shoulder disorder is related to service - to include in-service right and left shoulder symptoms.  While the Veteran now contends continuous symptoms since his in-service injuries, such an assertion is in direct conflict with his report of medical history at separation, and the 2004 private treatment record in which he denied prior shoulder symptoms.  Based on the foregoing, the Board finds that the Veteran did not experience continuous shoulder symptoms since service, and his current shoulder disorders are not otherwise related to service.  Thus service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.303(b), or on a direct basis.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice has been provided to the Veteran.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in September 2009, October 2010, January 2011, and March 2011 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the Veteran's claims file was not reviewed during his March 2011 examination, an accurate history was elicited from the Veteran regarding his right wrist, left upper extremities, and spine.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.



ORDER

A rating in excess of 10 percent for dysesthesias of the left 4th and 5th fingers is denied.	

A rating of 20 percent, and no higher, for residuals of an upper back injury to include levoscoliosis is granted.

A rating of 10 percent, and no higher, for residuals of right wrist bone chip is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


